 

Exhibit 10.1

 

EXECUTION VERSION

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

THIRD AMENDMENT TO CREDIT AGREEMENT, dated as of September 20, 2016 (this “Third
Amendment”), among Overseas Shipholding Group, Inc., a Delaware corporation
(“Holdings”), OSG International, Inc., a Marshall Islands corporation (the
“Administrative Borrower”), OIN Delaware LLC, a Delaware limited liability
company (the “Co-Borrower” and, together with the Administrative Borrower, the
“Borrowers”), the other Loan Parties party hereto, the Lenders party hereto and
Jefferies Finance LLC, as administrative agent (in such capacity, the
“Administrative Agent”). All capitalized terms used herein and not otherwise
defined herein shall have the respective meanings provided to such terms in the
Credit Agreement (as defined below).

 

WITNESSETH:

 

WHEREAS, Holdings, the Borrowers, the other Loan Parties, the lenders party
thereto from time to time (each, a “Lender” and, collectively, the “Lenders”),
the Administrative Agent and the other parties thereto are parties to that
certain Credit Agreement, dated as of August 5, 2014 (as amended prior to the
date hereof, as further amended on the date hereof by this Third Amendment and
as may hereafter be further amended, amended and restated, modified,
supplemented, extended, renewed, restated or otherwise modified from time to
time, the “Credit Agreement”); and

 

WHEREAS, Holdings, the Borrowers, the other Loan Parties and the Lenders party
hereto desire to amend the Credit Agreement as provided herein;

 

NOW, THEREFORE, in consideration of the foregoing, the parties hereto hereby
agree as follows:

 

SECTION I.           Amendments to the Credit Agreement. On the Third Amendment
Effective Date (as defined below), the parties hereto agree that the Credit
Agreement is hereby amended as set forth in this Section I:

 

1.          The following definitions are hereby added in the appropriate
alphabetical order to Section 1.01:

 

“Third Amendment” shall mean the Third Amendment, dated as of the Third
Amendment Effective Date, to this Agreement.

 

“Third Amendment Effective Date” shall mean September 20, 2016.

 

2.          The definition of “Available Amount” appearing in Section 1.01 of
the Credit Agreement is hereby amended by (i) deleting the period appearing at
the end of clause (g) thereof and inserting the text “, minus” in lieu thereof
and (ii) adding the following new clause (h) at the end thereof:

 

 

 

 

“(h)          with respect to the calculation of the Available Amount for the
Excess Cash Flow Period commencing January 1, 2016, the cumulative amount of
Dividends made in reliance on Section 6.08(h).”

 

3.          Section 2.21(a)(i) of the Credit Agreement is hereby amended by (i)
deleting the text “5.00:1.00” appearing therein and inserting the text
“2.50:1.00” in lieu thereof and (ii) inserting the text “and, provided, further,
that the Borrowers may not obtain more than $200,000,000 in the aggregate of
Incremental Term Loans and Incremental Revolving Commitments pursuant to this
Section 2.21” immediately before the “;” at the end thereof.

 

4.          Section 6.04(n) of the Credit Agreement is hereby amended by
deleting the text “$20,000,000” appearing therein and inserting the text
“$40,000,000” in lieu thereof.

 

5.          Section 6.08 of the Credit Agreement is hereby amended by (i)
deleting the word “and” appearing at the end of clause (f) thereof, (ii)
deleting the period appearing at the end of clause (g) thereof and inserting the
text “; and” in lieu thereof and (iii) adding the following new clause (h) at
the end thereof:

 

“(h)          so long as no Default then exists or would result therefrom, the
Administrative Borrower may pay a cash Dividend to Holdings after the Third
Amendment Effective Date and on or prior to October 14, 2016, in an aggregate
amount not to exceed $100,000,000 (exclusive of any Dividend to Holdings paid
pursuant to a different clause of this Section 6.08).”

 

SECTION II.     Effectiveness. This Third Amendment shall become effective as of
the date (the “Third Amendment Effective Date”) on which the following
conditions have been satisfied:

 

1.          the Administrative Agent shall have received copies of signature
pages to this Third Amendment, duly executed and delivered (including by way of
facsimile or other electronic transmission) by the Administrative Agent, the
Loan Parties and the Required Lenders;

 

2.          (a) no Default shall have occurred and be continuing on the Third
Amendment Effective Date or would occur after giving effect to this Third
Amendment and (b) both immediately before and after giving effect to this Third
Amendment, each of the representations and warranties made by any Loan Party set
forth in Article III of the Credit Agreement or in any other Loan Document shall
be true and correct in all material respects (or true and correct in all
respects in the case of representations and warranties qualified by materiality
or Material Adverse Effect) on and as of the Third Amendment Effective Date with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects (or true and correct in all respects in the case of
representations and warranties qualified by materiality or Material Adverse
Effect) on and as of such earlier date);

 

 -2- 

 

 

3.          the Borrower shall have paid to the Administrative Agent, for the
account of each Lender that has delivered to the Administrative Agent an
executed counterpart of this Third Amendment on or prior to 5:00 p.m., New York
City time, on September 19, 2016, a fee in an aggregate amount equal to 1.25% of
the sum of (i) the aggregate principal amount of all Term Loans of such Lender
outstanding on the Third Amendment Effective Date (calculated prior to giving
effect to the Third Amendment Effective Date Prepayment (as defined below)) and
(ii) the Revolving Commitment of such Lender as in effect on the Third Amendment
Effective Date;

 

4.          the Borrower shall have paid to the Administrative Agent and its
Affiliates, all costs, fees and expenses (including legal fees and expenses of
White & Case LLP) owing in connection with this Third Amendment and the other
Loan Documents to the extent invoiced (in the case of costs and expenses) at
least one Business Day prior to the Third Amendment Effective Date; and

 

5.          substantially simultaneously with the Third Amendment Effective
Date, the Administrative Borrower shall prepay outstanding Initial Term Loans in
an aggregate principal amount equal to $75,000,000 (the “Third Amendment
Effective Date Prepayment”) (together with all accrued interest thereon), which
Third Amendment Effective Date Prepayment shall be applied to reduce future
scheduled amortization payments of the Initial Term Loans required under Section
2.09 (including the payment due on the applicable Term Loan Maturity Date) in
the inverse order of maturity; provided, that, for the avoidance of doubt, such
prepayment does not constitute Debt Service. The Third Amendment Effective Date
Prepayment shall be deemed an optional prepayment pursuant to Section 2.10;
provided, that, the requirements that the Borrowers provide notice of such
prepayment under Section 2.10(e) and pay any breakage loss, costs or expenses
under Section 2.13 are hereby waived.

 

SECTION III.     Miscellaneous Provisions.

 

1.          Except as expressly provided herein, (a) the Credit Agreement and
the other Loan Documents shall be unmodified and shall continue to be in full
force and effect in accordance with their terms, and (b) this Third Amendment
shall not be deemed a waiver or modification of any other term or condition of
any Loan Document and shall not be deemed to prejudice any right or rights which
Administrative Agent or any Lender may now have or may have in the future under
or in connection with any Loan Document or any of the instruments or agreements
referred to therein, as the same may be amended from time to time.

 

2.          This Third Amendment may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. Delivery by facsimile or
electronic transmission of an executed counterpart of a signature page to this
Third Amendment shall be effective as delivery of an original executed
counterpart of this Third Amendment.

 

3.          THIS THIRD AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK, AND THE PROVISIONS OF THE CREDIT AGREEMENT UNDER THE HEADING
“GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS”, AS SET FORTH IN
SECTION 11.09 OF THE CREDIT AGREEMENT, ARE INCORPORATED HEREIN BY THIS
REFERENCE.

 

 -3- 

 

 

4.          From and after the date hereof, (a) all references in the Credit
Agreement and each of the other Loan Documents to the Credit Agreement shall be
deemed to be references to the Credit Agreement, as modified hereby, and (b)
this Third Amendment shall be deemed to constitute a “Loan Document” for all
purposes of the Credit Agreement.

 

[Remainder of page left intentionally blank.]

 

*      *      *     

 

 -4- 

 

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Third Amendment as of the date first above
written.

 

  OVERSEA SHIPHOLDING GROUP, INC.,
as Holdings and a Guarantor       By:   /s/ Ian T. Blackley   Name:   Ian T.
Blackley   Title:   President & Chief Executive Officer       OSG INTERNATIONAL,
INC., as the
Administrative Borrower and a Guarantor       By:   /s/ Ian T. Blackley  
Name:   Ian T. Blackley   Title:   Senior Vice President & Chief Financial
Officer       OIN DELAWARE LLC, as the Co-Borrower and a Guarantor       By:  
/s/ Ian T. Blackley   Name:   Ian T. Blackley   Title:   Manager

 

[Signature Page to Third Amendment to OIN Credit Agreement (2016)]

 

 

 

 

 

1372 TANKER CORPORATION
AFRICA TANKER CORPORATION
ANDROMAR LIMITED
CABO SOUNION LIMITED
CARIBBEAN TANKER CORPORATION
DELTA AFRAMAX CORPORATION
EIGHTH AFRAMAX TANKER CORPORATION
EPSILON AFRAMAX CORPORATION
FIRST UNION TANKER CORPORATION
FRONT PRESIDENT INC.
OIN CHARTERING, INC.
KYTHNOS CHARTERING CORPORATION
MAPLE TANKER CORPORATION
OAK TANKER CORPORATION
OCEANIA TANKER CORPORATION
OVERSEAS SHIPPING (GR) LTD
REYMAR LIMITED
ROSALYN TANKER CORPORATION
ROSEMAR LIMITED
SAKURA TRANSPORT CORP.
SERIFOS TANKER CORPORATION
SIFENOS TANKER CORPORATION
SIXTH AFRAMAX TANKER CORPORATION
THIRD UNITED SHIPPING CORPORATION
TOKYO TRANSPORT CORP.,

each, as a Subsidiary Guarantor

      By:   /s/ Ian T. Blackley   Name:   Ian T. Blackley   Title:   President

 

[Signature Page to Third Amendment to OIN Credit Agreement (2016)]

 

 

 

 

 

ALCESMAR LIMITED
ALCMAR LIMITED
AMALIA PRODUCT CORPORATION
AMBERMAR PRODUCT CARRIER
CORPORATION
ANTIGMAR LIMITED
ARIADMAR LIMITED
ATALMAR LIMITED
ATHENS PRODUCT TANKER
CORPORATION
AURORA SHIPPING CORPORATION
BATANGAS TANKER CORPORATION
CABO HELLAS LIMITED
CARL PRODUCT CORPORATION
CONCEPT TANKER CORPORATION
GOLDMAR LIMITED
JADEMAR LIMITED
KIMOLOS TANKER CORPORATION
LEYTE PRODUCT TANKER
CORPORATION,

each, as a Subsidiary Guarantor

      By:   /s/ Ian T. Blackley   Name:   Ian T. Blackley   Title:   Senior Vice
President

 

[Signature Page to Third Amendment to OIN Credit Agreement (2016)]

 

 

 

 

 

LUXMAR PRODUCT TANKER
CORPORATION
MAREMAR PRODUCT TANKER
CORPORATION
MILOS PRODUCT TANKER
CORPORATION
MINDANAO TANKER
CORPORATION
OSG CLEAN PRODUCTS
INTERNATIONAL, INC.
PEARLMAR LIMITED
PETROMAR LIMITED
RICH TANKER CORPORATION
RUBYMAR LIMITED
SAMAR PRODUCT TANKER
CORPORATION
SHIRLEY AFRAMAX CORPORATION
SILVERMAR LIMITED
SKOPELOS PRODUCT TANKER
CORPORATION
STAR CHARTERING CORPORATION
URBAN TANKER CORPORATION
VIEW TANKER CORPORATION

each, as a Subsidiary Guarantor

      By:   /s/ Ian T. Blackley   Name:   Ian T. Blackley   Title:   Senior Vice
President       OSG LIGHTERING LLC,   as a Subsidiary Guarantor       By:   /s/
Ian T. Blackley   Name:   Ian T. Blackley   Title:   Senior Vice President &
Manager

 

[Signature Page to Third Amendment to OIN Credit Agreement (2016)]

 

 

 

 

  OSG SHIP MANAGEMENT (UK) LTD,   as a Subsidiary Guarantor       By:   /s/ Ian
T. Blackley   Name:   Ian T. Blackley   Title:   Director       MAJESTIC TANKERS
CORPORATION,   as a Subsidiary Guarantor       By:   /s/ James D. Small III  
Name:   James D. Small III   Title:   Vice President & Secretary       SEVENTH
AFRAMAX TANKER CORPORATION,   as a Subsidiary Guarantor       By:   /s/ Rick F.
Oricchio   Name:   Rick F. Oricchio   Title:   Senior Vice President & Treasurer

 

[Signature Page to Third Amendment to OIN Credit Agreement (2016)]

 

 

 

 

  JEFFERIES FINANCE LLC, as   Administrative Agent       By:   /s/ J Paul
McDonnell   Name:   J Paul McDonnell   Title:   Managing Director

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  ACAS CLO 2012-1, Ltd.       By:  American Capital CLO Management, LLC (f/k/a
American Capital Leveraged Finance Management, LLC), its Manager       By: /s/
William Weiss   Name: William Weiss   Title: Authorized Signatory         By:  
  Name:     Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  ACAS CLO 2013-1, Ltd.       By:  American Capital CLO Management, LLC (f/k/a
American Capital Leveraged Finance Management, LLC), its Manager       By: /s/
William Weiss   Name: William Weiss   Title: Authorized Signatory         By:  
  Name:     Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  ACAS CLO 2014-1, Ltd.       By:  American Capital CLO Management, LLC,   its
Manager       By: /s/ William Weiss   Name: William Weiss   Title: Authorized
Signatory         By:     Name:     Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  ACAS CLO 2014-2, Ltd.       By:  American Capital CLO Management, LLC, its
Manager       By: /s/ William Weiss   Name: William Weiss   Title: Authorized
Signatory         By:     Name:     Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  ACE Bermuda Insurance Ltd       By: /s/ Philip Davidson   Name: Philip
Davidson   Title: Authorized Signatory         By:     Name:     Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  ACE Tempest Reinsurance Ltd       By: /s/ Philip Davidson   Name: Philip
Davidson   Title: Authorized Signatory         By:     Name:     Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  ACIS CLO 2013-1 LTD.       By: Acis Capital Management, L.P., its Portfolio
Manager       By: /s/ Carter Chism   Name: Carter Chism   Title: Authorized
Signatory         By:     Name:     Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  ACIS CLO 2013-2 LTD       By: Acis Capital Management, L.P., its Portfolio
Manager         By: /s/ Carter Chism   Name: Carter Chism   Title: Authorized
Signatory         By:     Name:     Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  ACIS CLO 2014-3 Ltd.       By: Acis Capital Management, L.P., its Portfolio
Manager       By: /s/ Carter Chism   Name: Carter Chism   Title: Authorized
Signatory         By:     Name:     Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  ACIS CLO 2014-4 Ltd.       By: Acis Capital Management, L.P., its Portfolio
Manager       By: /s/ Carter Chism   Name: Carter Chism   Title: Authorized
Signatory         By:     Name:     Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  ACIS CLO 2014-5, Ltd.       By: Acis Capital Management, L.P., its Portfolio
Manager       By: /s/ Carter Chism   Name: Carter Chism   Title: Authorized
Signatory         By:     Name:     Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  ACIS CLO 2015-6, Ltd       By: Acis Capital Management, L.P., its Portfolio
Manager       By: /s/ Carter Chism   Name: Carter Chism   Title: Authorized
Signatory         By:     Name:     Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Active Portfolios Multi-Manager Total Return Bond       By: TCW Investment
Management Company, acting solely as its investment manager       By: /s/ Nora
Olan   Name: Nora Olan   Title: Senior Vice President         By: /s/ Bibi Khan
  Name: Bibi Khan   Title: Managing Director

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  AIMCO CLO, Series 2015-A       By:  Allstate Investment Management Company as
Collateral Manager       By: /s/ Chris Goergen     Chris Goergen     Authorized
Signatory         By: /s/ Mark D. Pittman     Mark D. Pittman     Authorized
Signatory

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  AIMCO CLO, Series 2014-A       By:  Allstate Investment Management Company as
Collateral Manager       By: /s/ Chris Goergen     Chris Goergen     Authorized
Signatory         By: /s/ Mark D. Pittman     Mark D. Pittman     Authorized
Signatory

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Aon Hewitt Group Trust - High Yield Plus Bond Fund       By: Bain Capital
Credit, LP, as Manager         By: /s/ Andrew Viens   Name: Andrew Viens  
Title: Executive Vice President         By:     Name:       Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Arrowpoint CLO 2014-3, LTD.         By: /s/ Sanjai Bhonsle   Name: Sanjai
Bhonsle   Title: Portfolio Manager         By:     Name:       Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

 

 

SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG INTERNATIONAL,
INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY
THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Arrowpoint CLO 2015-4, Ltd.       By:  Arrowpoint Asset Management, LLC   As
Collateral Manager       By: /s/ Sanjai Bhonsle   Name: Sanjai Bhonsle   Title:
Portfolio Manager         By:     Name:       Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

 

 

SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG INTERNATIONAL,
INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY
THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Arrowpoint CLO 2016-5, Ltd.       By:  Arrowpoint Asset Management, LLC   As
Collateral Manager       By: /s/ Sanjai Bhonsle   Name: Sanjai Bhonsle   Title:
Portfolio Manager         By:     Name:       Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

 

 

SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG INTERNATIONAL,
INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY
THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  ATRIUM IX       By:  Credit Suisse Asset Management, LLC,   as portfolio
manager       By: /s/ Louis Farano   Name: Louis Farano   Title: Director      
  By:     Name:       Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

 

 

SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG INTERNATIONAL,
INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY
THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  ATRIUM VIII       BY:  Credit Suisse Asset Management, LLC, as portfolio
manager       By: /s/ Louis Farano   Name: Louis Farano   Title: Director      
  By:     Name:       Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  ATRIUM XI       BY:  Credit Suisse Asset Management, LLC, as portfolio manager
      By: /s/ Louis Farano   Name: Louis Farano   Title: Director         By:  
  Name:       Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Atrium XII       By:  Credit Suisse Asset Management, LLC, as portfolio
manager       By: /s/ Louis Farano   Name: Louis Farano   Title: Director      
  By:     Name:       Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  AUSTRALIANSUPER       By:  Credit Suisse Asset Management, LLC, as sub-advisor
to Bentham Asset Management Pty Ltd. in its capacity as agent of and investment
manager for AustralianSuper Pty Ltd. in its capacity as trustee of
AustralianSuper       By: /s/ Louis Farano   Name: Louis Farano   Title:
Director         By:     Name:       Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Avery Point II CLO, Limited       By:  Bain Capital Credit, LP, as Portfolio
Manager       By: /s/ Andrew Viens   Name: Andrew Viens   Title: Executive Vice
President         By:     Name:       Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Avery Point III CLO, Limited       By:  Bain Capital Credit, LP, as Portfolio
Manager       By: /s/ Andrew Viens   Name: Andrew Viens   Title: Executive Vice
President         By:     Name:       Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Avery Point IV CLO, Limited       By:  Bain Capital Credit, LP, as Portfolio
Manager       By: /s/ Andrew Viens   Name: Andrew Viens   Title: Executive Vice
President         By:     Name:     Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Avery Point V CLO, Limited       By:  Bain Capital Credit, LP, as Portfolio
Manager       By: /s/ Andrew Viens   Name: Andrew Viens   Title: Executive Vice
President         By:     Name:       Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Avery Point VI CLO, Limited       By:  Bain Capital Credit, LP, as Portfolio
Manager       By: /s/ Andrew Viens   Name: Andrew Viens   Title: Executive Vice
President         By:     Name:       Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Avery Point VII CLO, Limited       By:  Bain Capital Credit, LP, as Portfolio
Manager       By: /s/ Andrew Viens   Name: Andrew Viens   Title: Executive Vice
President         By:     Name:       Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  BA/CSCREDIT 1 LLC   By:  Credit Suisse Asset Management, LLC, as investment
manager         By: /s/ Louis Farano   Name: Louis Farano   Title: Director    
    By:     Name:       Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Bandera Strategic Credit Partners I, LP   By:  Highland Capital Management,
L.P., As Investment Manager         By: /s/ Carter Chism   Name: Carter Chism  
Title: Authorized Signatory         By:     Name:       Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Benefit Street Partners Capital Opportunity Fund SPV LLC         By: /s/ Todd
Marsh   Name: Todd Marsh   Title: Authorized Signer         By:     Name:      
Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Benefit Street Partners CLO III, Ltd.       By: /s/ Todd Marsh   Name: Todd
Marsh   Title: Authorized Signer         By:     Name:       Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Benefit Street Partners CLO IV, Ltd.       By: /s/ Todd Marsh   Name: Todd
Marsh   Title: Authorized Signer         By:     Name:       Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Benefit Street Partners CLO IX, Ltd.       By: /s/ Todd Marsh   Name: Todd
Marsh   Title: Authorized Signer         By:     Name:       Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Benefit Street Partners CLO V, Ltd.       By: /s/ Todd Marsh   Name: Todd
Marsh   Title: Authorized Signer         By:     Name:       Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Benefit Street Partners CLO VI, Ltd.       By: /s/ Todd Marsh   Name: Todd
Marsh   Title: Authorized Signer         By:     Name:       Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Benefit Street Partners CLO VII, Ltd.       By: /s/ Todd Marsh   Name: Todd
Marsh   Title: Authorized Signer         By:     Name:       Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  BENTHAM WHOLESALE SYNDICATED LOAN FUND       By:  Credit Suisse Asset
Management, LLC, as agent (sub-advisor) for Challenger Investment Services
Limited, the Responsible Entity for Bentham Wholesale Syndicated Loan Fund      
  By: /s/ Louis Farano   Name: Louis Farano   Title: Director         By:    
Name:       Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Black Diamond CLO 2012-1 Ltd.       BY:  Black Diamond CLO 2012-1 Adviser,
L.L.C.   As its Portfolio Manager       By: /s/ Stephen H. Deckoff   Name:
Stephen H. Deckoff   Title: Managing Principal         By:     Name:      
Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Black Diamond CLO 2013-1 Ltd.       By:  Black Diamond CLO 2013-1 Adviser,
L.L.C. As its Collateral Manager         By: /s/ Stephen H. Deckoff   Name:
Stephen H. Deckoff   Title: Managing Principal         By:     Name:      
Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Black Diamond CLO 2014-1 Ltd.       By:  Black Diamond CLO 2014-1 Adviser,
L.L.C. As its Collateral Manager         By: /s/ Stephen H. Deckoff   Name:
Stephen H. Deckoff   Title: Managing Principal         By:     Name:      
Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Black Diamond CLO 2016-1 Ltd.       By:  Black Diamond CLO 2016-1 Adviser,
L.L.C.
As its Collateral Manager       By: /s/ Stephen H. Deckoff   Name: Stephen H.
Deckoff   Title: Managing Principal         By:     Name:       Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Blue Cross of California       By:  Bain Capital Credit, LP, as Investment
Manager       By: /s/ Andrew Viens   Name: Andrew Viens   Title: Executive Vice
President         By:     Name:       Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Longhorn Credit Funding, LLC       By:  Highland Capital Management, L.P.,  
As Investment Manager       By: /s/ Carter Chism   Name: Carter Chism   Title:
Authorized Signatory         By:     Name:       Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Canyon Capital CLO 2012-1 Ltd.       BY:  Canyon Capital Advisors, its Asset
Manager       By: /s/ Jonathan M. Kaplan   Name: Jonathan M. Kaplan   Title:
Authorized Signatory         By:     Name:       Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Canyon Capital CLO 2014-1, Ltd.       BY:  Canyon Capital Advisors LLC, Its
Asset Manager       By: /s/ Jonathan M. Kaplan   Name: Jonathan M. Kaplan  
Title: Authorized Signatory         By:     Name:       Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Canyon Capital CLO 2014-2, Ltd.       BY:  Canyon Capital Advisors LLC, Its
Asset Manager       By: /s/ Jonathan M. Kaplan   Name: Jonathan M. Kaplan  
Title: Authorized Signatory         By:     Name:       Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Canyon Capital CLO 2015-1, LTD.       By:  Canyon Capital Advisors LLC,
a Delaware limited liability company,
its Collateral Manager             By: /s/ Jonathan M. Kaplan   Name: Jonathan
M. Kaplan   Title: Authorized Signatory         By:     Name:       Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Canyon Capital CLO 2016-1, Ltd.       By:  Canyon CLO Advisors LLC, its
Collateral Manager       By: /s/ Jonathan M. Kaplan   Name: Jonathan M. Kaplan  
Title: Authorized Signatory         By:     Name:       Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Canyon CLO 2016-2, Ltd.       By: /s/ Jonathan M. Kaplan   Name: Jonathan M.
Kaplan   Title: Authorized Signatory         By:     Name:       Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Catholic Health Initiatives Master Trust       By:  Bain Capital Credit, LP,
as Investment Adviser and Manager       By: /s/ Andrew Viens   Name: Andrew
Viens   Title: Executive Vice President         By:     Name:       Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Cavalry CLO II       By:  Bain Capital Credit, LP, as Collateral Manager      
By: /s/ Andrew Viens   Name: Andrew Viens   Title: Executive Vice President    
    By:     Name:       Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Cavalry CLO III, Ltd.       By:  Bain Capital Credit, LP, as Collateral
Manager       By: /s/ Andrew Viens   Name: Andrew Viens   Title: Executive Vice
President         By:     Name:       Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Cavalry CLO IV, Ltd.       By:  Bain Capital Credit, LP, as Collateral Manager
      By: /s/ Andrew Viens   Name: Andrew Viens   Title: Executive Vice
President         By:     Name:       Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Cavalry CLO V, Ltd.       By:  Bain Capital Credit, LP, as Collateral Manager
      By: /s/ Andrew Viens   Name: Andrew Viens   Title: Executive Vice
President         By:     Name:       Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  CHI Operating Investment Program L.P.       By:  Bain Capital Credit, LP, as
Investment Adviser and Manager       By:

/s/ Andrew Viens

  Name: Andrew Viens   Title: Executive Vice President         By:     Name:    
  Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Community Insurance Company       By:  Bain Capital Credit, LP, as Investment
Manager       By: /s/ Andrew Viens   Name: Andrew Viens   Title: Executive Vice
President         By:     Name:       Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  CORBIN OPPORTUNITY FUND, L.P.       By:  Corbin Capital Partners, L.P., its
investment manager       By: /s/ Daniel Friedman   Name: Daniel Friedman  
Title: General Counsel

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  CORNELL UNIVERSITY       By: /s/ Michael Montgomery   Name: Michael Montgomery
  Title:

Chief Compliance Officer

Glendon Capital Management L.P.

Authorized Person

Level 2 Officer

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Covenant Credit Partners CLO I, Ltd.       By: /s/ Brian Horton   Name: Brian
Horton   Title: MD

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Covenant Credit Partners CLO II, Ltd.       By: /s/ Brian Horton   Name: Brian
Horton   Title: MD

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  CREDIT SUISSE FLOATING RATE HIGH INCOME FUND       By:  Credit Suisse Asset
Management, LLC, as investment advisor       By: /s/ Louis Farano   Name: Louis
Farano   Title: Director         By:     Name:     Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  CREDIT SUISSE HIGH YIELD BOND FUND       By:  Credit Suisse Asset Management,
LLC, as investment advisor       By: /s/ Louis Farano   Name: Louis Farano  
Title: Director         By:     Name:     Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 



 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  CVP Cascade CLO-1 Ltd.       BY:  Credit Value Partners, LP, as Investment
Manager       By: /s/ Joseph Matteo   Name: Joseph Matteo   Title: Partner      
  By:     Name:     Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  CVP Cascade CLO-2 Ltd.       BY:  Credit Value Partners, LP, as Investment
Manager       By: /s/ Joseph Matteo   Name: Joseph Matteo   Title: Partner      
  By:     Name:     Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  CVP Cascade CLO-3 Ltd.       BY:  CVP CLO Manager, LLC
as Investment Manager       By: /s/ Joseph Matteo   Name: Joseph Matteo   Title:
Partner         By:     Name:     Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Figueroa CLO 2013-1, Ltd.       BY:  TCW Asset Management Company as
Investment Manager       By: /s/ Nora Olan   Name: Nora Olan   Title: Senior
Vice President         By: /s/ Bibi Khan   Name: Bibi Khan   Title: Managing
Director

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  FIGUEROA CLO 2013-2, Ltd.       BY:  TCW Asset Management Company as
Investment Manager       By: /s/ Nora Olan   Name: Nora Olan   Title: Senior
Vice President         By: /s/ Bibi Khan   Name: Bibi Khan   Title: Managing
Director

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Figueroa CLO 2014-1, Ltd.       BY:  TCW Asset Management Company as
Investment Manager       By: /s/ Nora Olan   Name: Nora Olan   Title: Senior
Vice President         By: /s/ Bibi Khan   Name: Bibi Khan   Title: Managing
Director

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Floating Rate Loan Fund, a series of 525 Market Street Fund, LLC      
by:  Wells Capital Management, as Investment Advisor       By: /s/ Benjamin
Fandinola   Name: Benjamin Fandinola   Title: Trade Operations Specialist      
  By:     Name:     Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 



 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Blue Shield of California       By: /s/ Alex Guang Yu   Name: Alex Guang Yu  
Title: Authorized Signatory

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 



 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Franklin CLO VI, Ltd.       By: /s/ Alex Guang Yu   Name: Alex Guang Yu  
Title: Authorized Signatory

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Muir Woods CLO, Ltd.       By: /s/ Alex Guang Yu   Name: Alex Guang Yu  
Title: Authorized Signatory

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Nebraska Investment Council       By: /s/ Alex Guang Yu   Name: Alex Guang Yu
  Title: Authorized Signatory

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 



 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Franklin Templeton Series II Funds - Franklin Floating Rate II Fund       By:
/s/ Madeline Lam   Name: Madeline Lam   Title: Asst. Vice President

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 



 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Franklin Floating Rate Master Trust - Franklin Floating Rate Master Series    
  By: /s/ Madeline Lam   Name: Madeline Lam   Title: Asst. Vice President

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Franklin Limited Duration Income Trust       By: /s/ Madeline Lam   Name:
Madeline Lam   Title: Asst. Vice President

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Franklin Investors Securities Trust - Franklin Floating Rate Daily Access Fund
      By: /s/ Madeline Lam   Name: Madeline Lam   Title: Vice President

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Franklin Templeton Total Return FDP Fund of FDP Series, Inc.       By: /s/
Alex Guang Yu   Name: Alex Guang Yu   Title: Authorized Signatory

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Commonwealth Fixed Interest Fund 17       By: /s/ Hague Van Dillen   Name:
Hague Van Dillen   Title: Authorized Signer

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Franklin Strategic Series-Franklin Strategic Income Fund       By: /s/ Alex
Guang Yu   Name: Alex Guang Yu   Title: Authorized Signatory

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Franklin Strategic Income Fund (Canada)       By: /s/ Alex Guang Yu   Name:
Alex Guang Yu   Title: Authorized Signatory

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Franklin Templeton Variable Insurance Products Trust-Franklin Strategic Income
VIP Fund       By: /s/ Alex Guang Yu   Name: Alex Guang Yu   Title: Authorized
Signatory

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Franklin Investors Securities Trust-Franklin Low Duration Total Return Fund  
    By: /s/ Alex Guang Yu   Name: Alex Guang Yu   Title: Authorized Signatory

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

 

GoldenTree Loan Opportunities IX, Limited

 

By:  GoldenTree Asset Management, LP

      By: /s/ Karen Weber   Name: Karen Weber   Title: Authorized Signatory    
    By:     Name:     Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

 

GoldenTree Loan Opportunities XII, Limited

 

By:  GoldenTree Asset Management, LP

      By: /s/ Karen Weber   Name: Karen Weber   Title: Authorized Signatory    
    By:     Name:     Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Google Inc.       By:  Bain Capital Credit, LP, as Investment Adviser and
Manager       By: /s/ Andrew Viens   Name: Andrew Viens   Title: Executive Vice
President         By:     Name:     Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  GT Loan Financing I, Ltd.       By:  GoldenTree Asset Management, LP       By:
/s/ Karen Weber   Name: Karen Weber   Title: Authorized Signatory         By:  
  Name:     Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Highland Funds I, on behalf of its Series,
Highland Floating Rate Opportunities Fund       By: /s/ Brian Mitts   Name:
Brian Mitts   Title: Senior Fund Analyst         By:     Name:     Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Highland Loan Master Fund, LP       By:  Highland Capital Management, L.P.,
As Investment Manager       By: /s/ Carter Chism   Name: Carter Chism   Title:
Authorized Signatory         By:     Name:     Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  HYFI LOAN FUND       By:  Credit Suisse Asset Management, LLC, as investment
manager       By: /s/ Louis Farano   Name: Louis Farano   Title: Director      
  By:     Name:     Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  ICE 3:  GLOBAL CREDIT CLO LIMITED       BY:  ICE CANYON LLC, its Collateral
Manager       By: /s/ Jonathan M. Kaplan   Name: Jonathan M. Kaplan   Title:
Authorized Signatory         By:     Name:     Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  ICE Global Credit CLO Limited       By:  ICE Canyon LLC, its Collateral
Manager       By: /s/ Jonathan M. Kaplan   Name: Jonathan M. Kaplan   Title:
Authorized Signatory         By:     Name:     Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Janus US High Yield Fund       By:  Janus Capital Fund Plc       By: /s/
Krystle Walker   Name: Krystle Walker   Title: Associate Director - Settlements
        By:     Name:     Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Janus High-Yield Fund       By: /s/ Craig Brown   Name: Craig Brown   Title:
VP Investment Operations         By:     Name:     Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Janus Multi Sector Income Fund   Craig Brown       By: /s/ Craig Brown   Name:
Craig Brown   Title: VP Investment Operations         By:     Name:     Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  JFIN CLO 2012 LTD       By:  Apex Credit Partners as Portfolio Manager      
By: /s/ Andrew Stern   Name: Andrew Stern   Title: Managing Director        
JFIN CLO 2013 LTD       By:  Apex Credit Partners as Portfolio Manager       By:
/s/ Andrew Stern   Name: Andrew Stern   Title: Managing Director         JFIN
CLO 2014 LTD       By:  Apex Credit Partners as Portfolio Manager       By: /s/
Andrew Stern   Name: Andrew Stern   Title: Managing Director

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  JFIN REVOLVER CLO 2014 LTD.       By:  Jefferies Finance LLC, as Portfolio
Manager       By: /s/ J Paul McDonnell   Name: J Paul McDonnell   Title:
Managing Director       JFIN REVOLVER CLO 2015 II LTD.       By:  Jefferies
Finance LLC, as Portfolio Manager       By: /s/ J Paul McDonnell   Name: J Paul
McDonnell   Title: Managing Director

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Kaiser Foundation Hospitals       By:  Bain Capital Credit, LP, as Investment
Adviser and Manager       By:

/s/ Andrew Viens

  Name: Andrew Viens   Title: Executive Vice President         By:     Name:    
Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Kaiser Permanente Group Trust       By:  Bain Capital Credit, LP, as
Investment Adviser and Manager       By:

/s/ Andrew Viens

  Name: Andrew Viens   Title: Executive Vice President         By:     Name:    
Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 



 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  KKR CLO 10 LTD.       By:

/s/ Philip Davidson

  Name: Philip Davidson   Title: Authorized Signatory         By:     Name:    
Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  KKR CLO 11 LTD.       By:

/s/ Philip Davidson

  Name: Philip Davidson   Title: Authorized Signatory         By:     Name:    
Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  KKR CLO 12 LTD.       By:

/s/ Philip Davidson

  Name: Philip Davidson   Title: Authorized Signatory         By:     Name:    
Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  KKR CLO 13 Ltd.       By:

/s/ Philip Davidson

  Name: Philip Davidson   Title: Authorized Signatory         By:     Name:    
Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  KKR CLO 14 Ltd.       By:

/s/ Philip Davidson

  Name: Philip Davidson   Title: Authorized Signatory         By:     Name:    
Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  KKR CLO 15 Ltd.       By:

/s/ Philip Davidson

  Name: Philip Davidson   Title: Authorized Signatory         By:     Name:    
Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  KKR CLO 9 LTD.       By:

/s/ Philip Davidson

  Name: Philip Davidson   Title: Authorized Signatory         By:     Name:    
Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  KKR FINANCIAL CLO 2012-1, LTD.       By:

/s/ Philip Davidson

  Name: Philip Davidson   Title: Authorized Signatory         By:     Name:    
Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  KKR FINANCIAL CLO 2013-1, LTD.       By:

/s/ Philip Davidson

  Name: Philip Davidson   Title: Authorized Signatory         By:     Name:    
Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  KKR FINANCIAL CLO 2013-2, LTD.       By:

/s/ Philip Davidson

  Name: Philip Davidson   Title: Authorized Signatory         By:     Name:    
Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  KKR JP LOAN FUND 2015 A SERIES TRUST OF MULTI MANAGER GLOBAL INVESTMENT TRUST
      By:

/s/ Philip Davidson

  Name: Philip Davidson   Title: Authorized Signatory         By:     Name:    
Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Liberty Mutual Insurance Company       By:

/s/ Sheila Finnerty

  Name: Sheila Finnerty   Title: Authorized Signatory         By:     Name:    
Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Liberty Mutual Retirement Plan Master Trust, as Assignee     By:  LIBERTY
MUTUAL GROUP ASSET MANAGEMENT INC. ACTING FOR AND ON BEHALF OF LIBERTY MUTUAL
RETIREMENT PLAN MASTER TRUST       By:

/s/ Sheila Finnerty

  Name: Sheila Finnerty   Title: Authorized Signatory         By:     Name:    
Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Loomis Sayles Loan Fund, a series Trust of Multi Manager Global Investment
Trust      

By Loomis, Sayles & Company, L.P. its Investment Manager,

By Loomis, Sayles & Company, Incorporated, its General Partner

      By:

/s/ Mary McCarthy

  Name: Mary McCarthy   Title: Vice President, Legal and Compliance Analyst    
    By:     Name:     Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Loomis Sayles Senior Floating Rate & Fixed Income Fund      

By: Loomis, Sayles & Company, L.P., its Investment Manager

By: Loomis, Sayles & Company, Incorporated, Its General Partner

      By:

/s/ Mary McCarthy

  Name: Mary McCarthy   Title: Vice President, Legal and Compliance Analyst    
    By:     Name:     Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Los Angeles County Employees Retirement Association       By:  Bain Capital
Credit, LP, as Manager       By:

/s/ Andrew Viens

  Name: Andrew Viens   Title: Executive Vice President         By:     Name:    
Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  MADISON PARK FUNDING IX, LTD.       By:  Credit Suisse Asset Management, LLC,
as portfolio manager       By:

/s/ Louis Farano

  Name: Louis Farano   Title: Director         By:     Name:     Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  MADISON PARK FUNDING XIV, LTD.       By:  Credit Suisse Asset Management, LLC,
as portfolio manager       By:

/s/ Louis Farano

  Name: Louis Farano   Title: Director         By:     Name:     Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Maryland State Retirement and Pension System       By:

/s/ Philip Davidson

  Name: Philip Davidson   Title: Authorized Signatory         By:     Name:    
Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  MidOcean Credit CLO I       By:

/s/ Jim Wiant

  Name: Jim Wiant   Title: Managing Director         By:     Name:     Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  MidOcean Credit CLO II       By:  MidOcean Credit Fund Management LP, as
Portfolio Manager   By:  Ultramar Credit Holdings, Ltd., its General Partner    
  By:

/s/ Jim Wiant

  Name: Jim Wiant   Title: Managing Director         By:     Name:     Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  MidOcean Credit CLO III       By:  MidOcean Credit Fund Management LP, as
Portfolio Manager   By:  Ultramar Credit Holdings, LTD., its General Partner    
  By:

/s/ Jim Wiant

  Name: Jim Wiant   Title: Managing Director         By:     Name:     Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  MidOcean Credit CLO IV      

By:  MidOcean Credit Fund Management LP, as Portfolio Manager

By:  Ultramar Credit Holdings, Ltd., its General Partner

      By:

/s/ Jim Wiant

  Name: Jim Wiant   Title: Managing Director         By:     Name:     Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Mt. Whitney Securities, LLC       By:

/s/ Benjamin Fandinola

  Name: Benjamin Fandinola   Title: Trade Operations Specialist         By:    
Name:     Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  NHIT:  Senior Floating Rate and Fixed Income Trust       By:  Loomis Sayles
Trust Company, LLC, its Trustee       By:

/s/ Mary McCarthy

  Name: Mary McCarthy   Title: Vice President, Legal and Compliance Analyst    
    By:     Name:     Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Oaktree CLO 2014-1 Ltd.      

BY: Oaktree Capital Management, L.P.

Its: Collateral Manager

      By:

/s/ Ronald Kaplan

  Name: Ronald Kaplan   Title: Senior Vice President         By:

/s/ Armen Panossian

  Name: Armen Panossian   Title: Managing Director

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Oaktree CLO 2014-2 Ltd.      

BY: Oaktree Capital Management, L.P.

Its: Collateral Manager

      By:

/s/ Ronald Kaplan

  Name: Ronald Kaplan   Title: Senior Vice President         By:

/s/ Armen Panossian

  Name: Armen Panossian   Title: Managing Director

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  OFSI Fund V, Ltd.         By: OFS Capital Management, LLC     Its: Collateral
Manager               By: /s/ Sean C. Kelley       Name: Sean C. Kelley      
Title: Director             [By:     Name:         Title:]1      

 



 

1 If second signature line is required.

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  OFSI Fund VI, Ltd.         By: OFS Capital Management, LLC     Its: Collateral
Manager               By: /s/ Sean C. Kelley       Name: Sean C. Kelley      
Title: Director             [By:     Name:         Title:]1      

 



 

1 If second signature line is required.

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 



 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  OFSI Fund VII, Ltd.         By: OFS Capital Management, LLC     Its:
Collateral Manager               By: /s/ Sean C. Kelley       Name: Sean C.
Kelley       Title: Director             [By:     Name:         Title:]1      

 



 

1 If second signature line is required.

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Oregon Public Employees Retirement Fund       By:

/s/ Philip Davidson

  Name: Philip Davidson   Title: Authorized Signatory         By:     Name:    
Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  OZLM Funding, Ltd.      

By: Och-Ziff Loan Management LP, its collateral manager

By: Och-Ziff Loan Management LLC, its general partner

      By:

/s/ Joel Frank

  Name: Joel Frank   Title: Chief Financial Officer

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  OZLM Funding II, Ltd.      

By: Och-Ziff Loan Management LP, its collateral manager

By: Och-Ziff Loan Management LLC, its general partner

      By:

/s/ Joel Frank

  Name: Joel Frank   Title: Chief Financial Officer

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  OZLM Funding III, Ltd.      

By: Och-Ziff Loan Management LP, its collateral manager

By: Och-Ziff Loan Management LLC, its general partner

      By:

/s/ Joel Frank

  Name: Joel Frank   Title: Chief Financial Officer

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  OZLM Funding IV, Ltd.      

By: Och-Ziff Loan Management LP, its collateral manager

By: Och-Ziff Loan Management LLC, its general partner

      By:

/s/ Joel Frank

  Name: Joel Frank   Title: Chief Financial Officer

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  OZLM Funding V, Ltd.      

By: Och-Ziff Loan Management LP, its collateral manager

By: Och-Ziff Loan Management LLC, its general partner

      By:

/s/ Joel Frank

  Name: Joel Frank   Title: Chief Financial Officer

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  OZLM VI, Ltd.      

By: Och-Ziff Loan Management LP, its collateral manager

By: Och-Ziff Loan Management LLC, its general partner

      By:

/s/ Joel Frank

  Name: Joel Frank   Title: Chief Financial Officer

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  OZLM VII, Ltd.      

By: Och-Ziff Loan Management LP, its collateral manager

By: Och-Ziff Loan Management LLC, its general partner

      By:

/s/ Joel Frank

  Name: Joel Frank   Title: Chief Financial Officer

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 



  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  OZLM VIII, Ltd.      

By: Och-Ziff Loan Management LP, its collateral manager

By: Och-Ziff Loan Management LLC, its general partner

      By:

/s/ Joel Frank

  Name: Joel Frank   Title: Chief Financial Officer

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  OZLM IX, Ltd.      

By: Och-Ziff Loan Management LP, its collateral manager

By: Och-Ziff Loan Management LLC, its general partner

      By:

/s/ Joel Frank

  Name: Joel Frank   Title: Chief Financial Officer

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  OZLM XI, Ltd.      

By: Och-Ziff Loan Management LP, its collateral manager

By: Och-Ziff Loan Management LLC, its general partner

      By:

/s/ Joel Frank

  Name: Joel Frank   Title: Chief Financial Officer

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Peaks CLO I, Ltd.       By:  Arrowpoint Asset Management, LLC as Manager      
By:

/s/ Sanjai Bhonsle

  Name: Sanjai Bhonsle   Title: Portfolio Manager         By:     Name:    
Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

 

PENSIONDANMARK

PENSIONSFORSIKRINGSAKTIESELSKAB

      By:  Highland Capital Management, L.P., As Investment Manger       By:

/s/ Carter Chism

  Name: Carter Chism   Title: Authorized Signatory         By:     Name:    
Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  PK-SSL Investment Fund Limited Partnership       BY:  Credit Suisse Asset
Management, LLC, as its Investment Manager       By:

/s/ Louis Farano

  Name: Louis Farano   Title: Director         By:     Name:     Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  PONTUS HOLDINGS LTD.       By:

/s/ Russell F. Bryant

  Name: Russell F. Bryant   Title: Chief Financial Officer     Quadrant Capital
Advisors, Inc.     Investment Advisor to Pontus Holdings Ltd.         [By:
 
  Name:     Title:]1  

 



 



1 If second signature line is required.

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  QUALCOMM Global Trading Pte. Ltd.       By:  Credit Suisse Asset Management,
LLC, as investment manager       By:

/s/ Louis Farano

  Name: Louis Farano   Title: Director         By:     Name:     Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Race Point IX CLO, Limited       By:  Bain Capital Credit, LP, as Portfolio
Manager       By:

/s/ Andrew Viens

  Name: Andrew Viens   Title: Executive Vice President         By:     Name:    
Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Race Point V CLO, Limited       By:  Bain Capital Credit, LP, as Portfolio
Manager       By:

/s/ Andrew Viens

  Name: Andrew Viens   Title: Executive Vice President         By:     Name:    
Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Race Point VI CLO, Limited       By:  Bain Capital Credit, LP, as Portfolio
Manager       By:

/s/ Andrew Viens

  Name: Andrew Viens   Title: Executive Vice President         By:     Name:    
Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Race Point VII CLO, Limited       By:  Bain Capital Credit, LP, as Portfolio
Manager       By:

/s/ Andrew Viens

  Name: Andrew Viens   Title: Executive Vice President         By:     Name:    
Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Race Point VIII CLO, Limited       By:  Bain Capital Credit, LP, as Portfolio
Manager       By:

/s/ Andrew Viens

  Name: Andrew Viens   Title: Executive Vice President         By:     Name:    
Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Race Point X CLO, Limited       By:  Bain Capital Credit, LP, as Portfolio
Manager       By:

/s/ Andrew Viens

  Name: Andrew Viens   Title: Executive Vice President         By:     Name:    
Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Redwood Opportunity Master Fund, LTD. By Redwood Capital Management, LLC its
Investment Manager       By:

/s/ Jonathan Kolatan

  Name: Jonathan Kolatan   Title: Managing Member         [By:
 
  Name:     Title:]1  

 



 



1 If second signature line is required.

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  RIMROCK HIGH INCOME PLUS (MASTER) FUND       By:  Rimrock Capital, as its
investment manager       By:

/s/ Santino Blumetti

  Name: Santino Blumetti   Title: Managing Director

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  San Francisco City and County Employees’ Retirement System       By:  Bain
Capital Credit, LP, as Investment Manager       By:

/s/ Andrew Viens

  Name: Andrew Viens   Title: Executive Vice President         By:     Name:    
Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Sankaty Managed Account (TCCC), L.P.       By:

/s/ Andrew Viens

  Name: Andrew Viens   Title: Executive Vice President         By:     Name:    
Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Sankaty Rio Grande FMC, L.P.       By:

/s/ Andrew Viens

  Name: Andrew Viens   Title: Executive Vice President         By:     Name:    
Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Sankaty Senior Loan Fund (SRI), L.P.       By:

/s/ Andrew Viens

  Name: Andrew Viens   Title: Executive Vice President         By:     Name:    
Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Sankaty Senior Loan Fund Public Limited Company       By:  Bain Capital
Credit, LP, as Investment Manager       By:

/s/ Andrew Viens

  Name: Andrew Viens   Title: Executive Vice President         By:     Name:    
Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Sankaty Senior Loan Fund, L.P.       By:

/s/ Andrew Viens

  Name: Andrew Viens   Title: Executive Vice President         By:     Name:    
Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Solus Senior High Income Fund LP       By:    Solus Alternative Asset
Management LP Its Investment Advisor       By:

/s/ Christopher A. Pucillo

  Name: Christopher A. Pucillo   Title: Chief Executive Officer         By:    
Name:     Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  STATE OF NEW MEXICO STATE INVESTMENT COUNCIL      

By: authority delegated to the New Mexico State Investment Office

By: Credit Suisse Asset Management, LLC, its investment manager

      By:

/s/ Louis Farano

  Name: Louis Farano   Title: Director         By:     Name:     Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Steele Creek CLO 2014-1, LTD.       BY:  Steele Creek Investment Management
LLC       By:

/s/ Alan DeKeukelaere

  Name: Alan DeKeukelaere   Title: Senior Research Analyst         By:     Name:
    Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Steele Creek CLO 2015-1, LTD.       By:

/s/ Alan DeKeukelaere

  Name: Alan DeKeukelaere   Title: Senior Research Analyst         By:     Name:
    Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Steele Creek CLO 2016-1, LTD.       By:

/s/ Alan DeKeukelaere

  Name: Alan DeKeukelaere   Title: Senior Research Analyst         By:     Name:
    Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Sunsuper Pooled Superannuation Trust       By:  Bain Capital Credit, LP, as
Manager       By:

/s/ Andrew Viens

  Name: Andrew Viens   Title: Executive Vice President         By:     Name:    
Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  City of New York Group Trust       BY:  GoldenTree Asset Management, L.P.    
  By:

/s/ Karen Weber

  Name: Karen Weber   Title: Authorized Signatory         By:     Name:    
Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  THE EATON CORPORATION MASTER RETIREMENT TRUST       BY:  Credit Suisse Asset
Management, LLC, as investment manager       By:

/s/ Louis Farano

  Name: Louis Farano   Title: Director         By:     Name:     Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  The Western and Southern Life Insurance Company       By:

/s/ Bernie M. Casey

  Name: Bernie M. Casey   Title: AVP & Senior Credit Analyst         By:    
Name:     Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Invesco Advantage Bond Fund, as a lender,       By:  Invesco Canada Ltd, in
its capacity as manager of lnvesco Advantage Bond Fund       By:

/s/ Isam Walji

  Name: Isam Walji   Title: Vice President

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Invesco Floating Rate Income Fund, as a lender,       By:  Invesco Canada Ltd,
in its capacity as manager of Invesco Floating Rate Income Fund       By:

/s/ Isam Walji

  Name: Isam Walji   Title: Vice President

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Invesco Global High Yield Bond Fund, as a lender,       By:  Invesco Canada
Ltd, in its capacity as manager of Invesco Global High Yield Bond Fund       By:

/s/ Isam Walji

  Name: Isam Walji   Title: Vice President

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Trimark Global Balanced Fund, as a lender,       By:  Invesco Canada Ltd, in
its capacity as manager of Trimark Global Balanced Fund       By:

/s/ Isam Walji

  Name: Isam Walji   Title: Vice President

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Invesco Corporate Class Inc. (for its Trimark Global Balanced Class, as a
lender,       By:  Invesco Canada Ltd, in its capacity as manager of Trimark
Global Balanced Class (of Invesco Corporate Class Inc.)       By:

/s/ Isam Walji

  Name: Isam Walji   Title: Vice President

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  UBS AG, STAMFORD BRANCH,       By:

/s/ Denise Bushee

  Name: Denise Bushee   Title: Associate Director         By:

/s/ Kenneth Chin

  Name: Kenneth Chin   Title: Director

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Variable Portfolio - TCW Core Plus Bond Fund       BY:  TCW Asset Management
Company as Investment Manager       By:

/s/ Nora Olan

  Name: Nora Olan   Title: Senior Vice President         By:

/s/ Bibi Khan

  Name: Bibi Khan   Title: Managing Director

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Venture IX CDO, Limited       BY:  its investment advisor, MJX Asset
Management LLC       By:

/s/ John P. Calaba

  Name: John P. Calaba   Title: Portfolio Manager         By:     Name:    
Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Venture X CLO, Limited       BY:  its investment advisor, MJX Asset
Management, LLC       By:

/s/ John P. Calaba

  Name: John P. Calaba   Title: Portfolio Manager         By:     Name:    
Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Venture XI CLO, Limited       BY:  its investment advisor, MJX Asset
Management, LLC       By:

/s/ John P. Calaba

  Name: John P. Calaba   Title: Portfolio Manager         By:     Name:    
Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  VENTURE XII CLO, Limited       BY:  its investment advisor   MJX Asset
Management LLC       By:

/s/ John P. Calaba

  Name: John P. Calaba   Title: Portfolio Manager         By:     Name:    
Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Venture XIII CLO, Limited       BY:  its Investment Advisor   MJX Asset
Management LLC       By:

/s/ John P. Calaba

  Name: John P. Calaba   Title: Portfolio Manager         By:     Name:    
Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Venture XIV CLO, Limited       BY:  its investment advisor
MJX Asset Management LLC       By:

/s/ John P. Calaba

  Name: John P. Calaba   Title: Portfolio Manager         By:     Name:    
Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Venture XIX CLO, Limited       BY:  its investment advisor   MJX Asset
Management LLC       By:

/s/ John P. Calaba

  Name: John P. Calaba   Title: Portfolio Manager         By:     Name:    
Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Venture XV CLO, Limited       BY:  its investment advisor   MJX Asset
Management LLC       By:

/s/ John P. Calaba

  Name: John P. Calaba   Title: Portfolio Manager         By:     Name:    
Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Venture XVI CLO, Limited       BY:  its investment advisor   MJX Asset
Management LLC       By:

/s/ John P. Calaba

  Name: John P. Calaba   Title: Portfolio Manager         By:     Name:    
Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Venture XVII CLO, Limited       BY:  its investment advisor, MJX Asset
Management, LLC       By:

/s/ John P. Calaba

  Name: John P. Calaba   Title: Portfolio Manager         By:     Name:    
Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Venture XVIII CLO, Limited       BY:  its investment advisor   MJX Asset
Management LLC       By:

/s/ John P. Calaba

  Name: John P. Calaba   Title: Portfolio Manager         By:     Name:    
Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Venture XXII CLO, Limited       BY:  its investment advisor MJX Asset
Management LLC       By:

/s/ John P. Calaba

  Name: John Calaba   Title: Managing Director         By:     Name:     Title:
 

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Venture XXIII CLO, Limited       BY:  its investment advisor MJX Asset
Management LLC       By:

/s/ John P. Calaba

  Name: John Calaba   Title: Managing Director         By:     Name:     Title:
 

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Wells Fargo Multi-Sector Income Fund       by:  Wells Capital Management, as
Investment Advisor       By:

/s/ Benjamin Fandinola

  Name: Benjamin Fandinola   Title: Trade Operations Specialist         By:    
Name:     Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Wells Fargo Strategic Income Fund       by:  Wells Capital Management, as
Investment Advisor       By:

/s/ Benjamin Fandinola

  Name: Benjamin Fandinola   Title: Trade Operations Specialist         By:    
Name:     Title:  

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Western Alliance Bank       By:

/s/ Roham Medifar

  Name: Roham Medifar   Title: Vice President         [By:
 
  Name:     Title:]1  

 



 



1 If second signature line is required.

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  York CLO-1 Ltd.       By:

/s/ Rizwan Akhter

  Name: Rizwan Akhter   Title: Authorized Signatory

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  York CLO-2 Ltd.       By:

/s/ Rizwan Akhter

  Name: Rizwan Akhter   Title: Authorized Signatory

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 

 

  SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  York CLO-3 Ltd.       By:

/s/ Rizwan Akhter

  Name: Rizwan Akhter   Title: Authorized Signatory

 

[Signature Page to Third Amendment to OIN Credit Agreement]

 

 

 